Citation Nr: 1117808	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim for service connection for broken teeth. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability, to include whether service connection can be granted.

6.  Entitlement to service connection for right ear hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the above claims.  The case was remanded for further development in December 2009.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  In May 2002, the RO denied the Veteran's claim for service connection for a left knee disability.  The Veteran did not appeal.  

2.  Evidence received since the May 2002 decision denying service connection for a left knee disability does not raise a reasonable possibility of substantiating the claim.

3.  In May 2002, the RO denied the Veteran's claim for service connection for a right knee disability.  The Veteran did not appeal.  

4.  Evidence received since the May 2002 decision denying service connection for a right knee disability does not raise a reasonable possibility of substantiating the claim.

5.  In May 2002, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran did not appeal.  

6.  Evidence received since the May 2002 decision denying service connection for PTSD does not raise a reasonable possibility of substantiating the claim.

7.  In May 2002, the RO denied the Veteran's claim for service connection for broken teeth.  The Veteran did not appeal.  

8.  Evidence received since the May 2002 decision denying service connection for broken teeth does not raise a reasonable possibility of substantiating the claim.

9.  In May 2002, the RO denied the Veteran's claim for service connection for a low back disability.  The Veteran did not appeal.  

10.  Evidence relevant to the claim for service connection for a low back disability received since the May 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; it is not cumulative or redundant of the evidence previously considered and it raises a reasonable possibility of substantiating the claim.

11.  A low back disability did not have its onset during active service or result from disease or injury in service.

12.  There is no competent evidence of record showing that the Veteran currently has right ear hearing loss.

CONCLUSIONS OF LAW

1.  The May 2002 RO decision denying service connection for a left knee disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the RO's May 2002 decision; the claim for service connection for a left knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The May 2002 RO decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  New and material evidence has not been received since the RO's May 2002 decision; the claim for service connection for a right knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The May 2002 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

6.  New and material evidence has not been received since the RO's May 2002 decision; the claim for service connection for PTSD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The May 2002 RO decision denying service connection for broken teeth is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

8.  New and material evidence has not been received since the RO's May 2002 decision; the claim for service connection for broken teeth is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

9.  The May 2002 RO decision denying the Veteran's claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

10.  The evidence relevant to the claim for service connection for a low back disability received since the RO's final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

11.  The criteria for entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

12.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

In May 2002, the RO denied the Veteran's claims for service connection for a low back disability, a left knee disability, a right knee disability, PTSD, and broken teeth.  The Veteran did not appeal.  Thus, this decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 2002 rating decision consisted of the Veteran's service treatment records, private medical treatment records, and VA medical treatment records.

Evidence received since the May 2002 rating decision that is new consists of VA and private medical treatment records and Social Security records.  While these records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) to reopen the claims for service connection for a left knee disability, a right knee disability, PTSD, and broken teeth because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  

The right knee disability was initially denied as the evidence showed that this disability existed prior to service and there was no evidence that it was aggravated by service or that the current right knee disability was related to service.  The left knee disability was denied as there was no evidence that it was related to service.  The evidence of record following the May 2002 rating decision does not contain evidence showing that the Veteran's right knee disability was aggravated by service nor does it contain evidence that the right and left knee disabilities are related to service in any way.  The evidence merely shows that the Veteran is currently being treated for his right and left knee disabilities.  Therefore, while these records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  

Service connection for PTSD was initially denied as the evidence failed to show that the Veteran was clinically diagnosed with this condition or a link between service and the Veteran's current symptomatology.  The evidence of record following the May 2002 rating decision does not contain evidence showing that the Veteran was diagnosed with PTSD or that his current symptoms are related to service.  VA treatment records show that the Veteran received psychiatric treatment; however, this treatment was related to alcohol abuse and he was diagnosed as having substance induced persisting cognitive disorder with executive functioning impairment.  There is no evidence that this diagnosed condition is in any way related to service.  Therefore, while these records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran currently suffers from PTSD or that his current psychiatric symptomatology is related to his active duty.  

Regarding the Veteran's claim for broken teeth, the Veteran's claim was previously denied because there was no evidence of broken teeth in service or following service.  The evidence of record following the May 2002 rating decision does not contain evidence showing that the Veteran had broken teeth during or after service.  In fact, the record is completely silent of any objective findings, complaints, or treatment for broken teeth.  Therefore, while these records are new, they are not material within the meaning of 38 C.F.R. § 3.156(a) because they do not relate to an unestablished fact necessary to substantiate the claim and they do not raise a reasonable possibility of substantiating the claim.  The record still lacks competent evidence demonstrating that the Veteran had broken teeth during service or following service.  

Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's last final decision that is sufficient to reopen the Veteran's claim for service connection for a low back condition as it is "new" within the meaning of 38 C.F.R. § 3.156 and material as it raises a reasonable possibility of substantiating the claim.  The low back disability was previously denied as there was no evidence that a current back disability existed.  The evidence of record following the May 2002 rating decision contains VA treatment showing that the Veteran suffers from multilevel degenerative disc disease of the lumbar spine and lumbar spinal stenosis, for which he was initially treated in March 2009.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it demonstrates that the Veteran does currently suffer from a low back disability.  As new and material evidence has been presented, the claim is reopened.

II.  Service connection

The Board will address the issue of entitlement to service connection for a low back disability on the merits.  The Veteran has been provided the pertinent laws and regulations regarding service connection and has been given the opportunity to review the evidence of record and submit arguments in support of his claim.  Those arguments have focused on the issue of service connection, not whether new and material evidence has been submitted.  Thus, the Veteran is not prejudiced by the Board also addressing the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Post-service medical treatment records show that the Veteran had been diagnosed as having multilevel degenerative disc disease of the lumbar spine and lumbar spinal stenosis.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds that the medical evidence from service does not show that his low back disability had its onset in service.  

The service treatment records are silent for any complaints, findings, or treatment of a low back disability.  Following service, the Veteran was treated for low back pain.  VA treatment records show that the Veteran gave a history of a laminectomy at L5 in 1980.  See VA treatment record dated March 2009.  There is no evidence of record that the Veteran was treated for his low back disability prior to that time.  In rendering a determination on the merits of claim, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The long time lapse between service and any documented evidence of treatment can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

In addition, there is no competent medical evidence of record showing that the Veteran's low back disability had its onset during active service or is related to any in-service disease or injury.  Private and VA medical treatment records regarding his low back disability make no mention of any link between this condition and service.  Furthermore, during VA treatment in March 2009, the Veteran provided a detailed history of his low back disability in which he stated that he had a laminectomy in 1980 for herniated nucleus pulposus and that he was pain free until 2006 when the pain began to recur.  The Veteran did not indicate any inservice disease or injury that may have caused his back disability and service treatment records are silent regarding the back.  A careful review of the record revealed that there is no competent evidence of record showing that the Veteran's low back disability had its onset during active service or is related to any in-service disease or injury.  

In sum, there is no record of a diagnosis of a low back disability for many years following service, and there is no competent medical evidence showing that a low back disability is related to service.  Consequently, the Board must find that the preponderance of evidence is against the claim; the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107.

Impaired hearing will be considered to be a disability if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Regarding hearing loss of the right ear, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  

Based on a careful review of the record, the Board finds that the competent medical evidence of record does not demonstrate that the Veteran currently suffers from hearing loss in the right ear.  In fact, the medical evidence of record is completely silent for any complaints or findings of right ear hearing loss.  In the absence of a current disability, there cannot be a grant of service connection.  Brammer, 3 Vet. App. at 225.  Therefore, in the absence of evidence of a current disability, the preponderance of evidence is against service connection for right ear hearing loss and the claim is denied.  38 U.S.C.A. § 5107(b).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim for right ear hearing loss and it must be denied.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The duty to notify and assist has been met to the extent necessary to reopen the claim for a low back disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding the claim to reopen for a low back disability at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Regarding the other issues on appeal, substantially compliant notice was sent in October 2004 and June 2010 and the claims were readjudicated in a February 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333; Kent, 20 Vet. App. 1.

VA has obtained service treatment records and assisted the appellant in obtaining evidence.  In this case, VA need not obtain an examination as the evidentiary record does not show that the Veteran's current low back disability may be associated with an established event, injury, or disease in service; or otherwise may be associated with military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Likewise, VA need not obtain an examination for right ear hearing loss as the evidentiary record does not show that the Veteran currently suffers from this condition.  McLendon, 20 Vet. App. 79.  Furthermore, a VA examination is not required for his claims to reopen because the Veteran has not submitted new and material evidence to reopen the claims for service connection for a left knee disability, a right knee disability, PTSD, and broken teeth.  See 38 C.F.R. § 3.159(c)(4)(iii).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a left knee disability.  The claim to reopen is denied. 

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a right knee disability.  The claim to reopen is denied. 

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for PTSD.  The claim to reopen is denied. 

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for broken teeth.  The claim to reopen is denied. 

New and material evidence having been received, the claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

Service connection for a low back disability is denied.

Service connection for right ear hearing loss is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


